Citation Nr: 0705058	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-25 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.  

2.  Entitlement to service connection for arteriosclerotic 
heart disease, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for major depressive 
disorder, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for cellulitis, to 
include as secondary to diabetes mellitus.

5.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.  

6.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
hypertension, arteriosclerotic heart disease, major 
depressive disorder, and cellulitis, all claimed as secondary 
to his service-connected diabetes mellitus.  The veteran 
subsequently initiated and perfected appeals of these 
determinations.  

This appeal also arises from an April 2004 rating decision 
which awarded the veteran service connection, with 10 percent 
initial ratings effective from August 14, 2002, for 
peripheral neuropathy of the right and left lower 
extremities.  The veteran subsequently initiated and 
perfected appeals of these initial rating determinations, and 
these issues have been merged into his pending appeals.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran seeks service connection for hypertension and 
arteriosclerotic heart disease, both claimed as secondary to 
his service-connected diabetes mellitus.  Service connection 
may be granted for disability which is proximately due to or 
the result of a service-connected disease or injury (38 
C.F.R. § 3.310 (a) (2006)) and secondary service connection 
may be found where a service-connected disability aggravates 
another condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service- connected disorder).  Allen v. 
Brown, 7 Vet. App. 439 (1995); see also 71 Fed. Reg. 52744-47 
(Sep. 7, 2006).  In support of his claim, the veteran has 
submitted extensive private medical records confirming 
current diagnoses of hypertension and arteriosclerotic heart 
disease.  His heart disease required a coronary artery bypass 
graft operation in February 2001.  The veteran's private 
medical treatment records also reflect two August 2002 
opinion statements from his private medical care providers.  
In the first, A.C., C.N.P., stated the veteran's diabetes 
mellitus "certainly affects his history of coronary artery 
disease and his bilateral arterial insufficiency."  A.C. 
also stated her clinic had treated the veteran since June 
2000.  In the second August 2002 statement, J.W.J., M.D., 
stated he has been treating the veteran for coronary artery 
disease which required surgical intervention.  Dr. J. also 
noted that the veteran had a current diagnosis of diabetes 
mellitus, which the doctor characterized generally as "a 
very significant risk factor in coronary artery disease," 
and that such was the case with the veteran.  

The RO afforded the veteran a March 2003 VA general medical 
examination, at which time hypertension and arteriosclerotic 
heart disease were confirmed.  However, the examiner stated 
that because both of these disabilities had their onset at 
the same time or prior to the veteran's diabetes mellitus, it 
was unlikely a causal connection was present.  On this basis 
service connection for hypertension and arteriosclerotic 
heart disease were denied by the RO.  However, the March 2003 
VA examination and medical opinion do not address what degree 
of aggravation, if any, the veteran's service-connected 
diabetes has on his hypertension and arteriosclerotic heart 
disease.  See Allen, supra.  Because service connection may 
be awarded based on aggravation of a nonservice-connected 
disability by a service-connected disability, the March 2003 
VA medical opinion is incomplete, and additional development 
is required, especially in light of the private medical 
opinions submitted by the veteran.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2005).  VA's duty to assist includes 
providing a medical examination and/or obtaining a medical 
opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2005).  

The veteran also seeks service connection for major 
depressive disorder, to include as secondary to diabetes 
mellitus.  As noted above, service connection may be awarded 
for a disability caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. 
App. 439 (1995).  According to a March 2003 VA psychiatric 
report, the veteran's diabetes was not "the cause of his 
depression" but nonetheless "may contribute to [it]."  
Because VA has not yet considered whether the veteran's 
nonservice-connected psychiatric disability was further 
aggravated by his service-connected disability, additional 
development is required.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2005); see Allen, supra.  

Next, the veteran also seeks service connection for 
cellulitis, to include as secondary to diabetes mellitus.  As 
noted above, service connection may be awarded for a 
disability caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. 
App. 439 (1995).  The veteran was afforded a March 2003 VA 
general medical examination during which the examiner noted 
diabetes was a known risk factor for cellulitis.  While the 
examiner noted the veteran's cellulitis was "not likely 
secondary" to his diabetes, she did not indicate if his 
cellulitis was nonetheless aggravated by his diabetes.  
Because VA has not yet considered whether the veteran's 
nonservice-connected disability was further aggravated by his 
service-connected disability, additional development is 
required.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 
see Allen, supra.  

The veteran also seeks increased initial ratings for his 
peripheral neuropathy of the right and left lower 
extremities.  While this disability was examined by VA in 
March 2003, these examination results are insufficient for 
ratings purposes.  The examination report lacks specific 
findings regarding any loss of sensation, coordination, range 
of motion, or other impairment of the lower extremities.  
Where the record does not adequately reveal the current state 
of the claimant's disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:  

1.  The veteran should be afforded a VA 
cardiovascular examination for the purpose 
of evaluating his hypertension and 
arteriosclerotic heart disease.  The 
claims file must be furnished to the 
examiner for review in connection with the 
examination.  All necessary diagnostic 
tests, as determined by the examiner, 
should be completed and all pertinent 
symptomatology and findings should be 
reported in detail.  After fully examining 
the veteran and reviewing his medical 
history, the examiner should address the 
etiology of the veteran's hypertension and 
arteriosclerotic heart disease.  Based on 
a review of the claims file and the 
examination findings, the examiner should 
state the medical probabilities (less 
likely than not; at least as likely as 
not; or more likely than not) that 
hypertension and/or arteriosclerotic heart 
disease is proximately due to or 
permanently aggravated by, the veteran's 
diabetes mellitus.  If the examiner finds 
that a service-connected disability 
aggravated existing hypertension and/or 
arteriosclerotic heart disease, then the 
examiner should express an opinion as to 
what level of disability is attributable 
to such aggravation.  The examiner should 
provide a complete rationale for all 
conclusions reached.  

2.  The veteran should be afforded a VA 
psychiatric examination for the purpose of 
evaluating his major depressive disorder, 
claimed as secondary to his diabetes 
mellitus.  The claims file must be 
furnished to the examiner for review in 
connection with the examination.  All 
necessary diagnostic tests, as determined 
by the examiner, should be completed and 
all pertinent symptomatology and findings 
should be reported in detail.  After fully 
examining the veteran and reviewing his 
medical history, the examiner should 
identify any current psychiatric 
disabilities.  Based on a review of the 
claims file and the examination findings, 
the examiner should state the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that any current psychiatric 
disability is proximately due to or 
permanently aggravated by, his diabetes 
mellitus.  If the examiner finds that a 
service-connected disability aggravated an 
existing psychiatric disorder, then the 
examiner should express an opinion as to 
what level of disability is attributable 
to such aggravation.  The examiner should 
provide a complete rationale for all 
conclusions reached.  

3.  The veteran should be afforded a VA 
dermatological examination for the purpose 
of evaluating his cellulitis, claimed as 
secondary to his diabetes mellitus.  The 
claims file must be furnished to the 
examiner for review in connection with the 
examination.  All necessary diagnostic 
tests, as determined by the examiner, 
should be completed and all pertinent 
symptomatology and findings should be 
reported in detail.  After fully examining 
the veteran and reviewing his medical 
history, the examiner should state whether 
veteran warrants a current diagnosis of 
cellulitis.  If cellulitis is present, the 
examiner should state, based on a review 
of the claims file and the examination 
findings, the medical probabilities (less 
likely than not; at least as likely as 
not; or more likely than not) that 
cellulitis is proximately due to or 
permanently aggravated by, his diabetes 
mellitus.  If the examiner finds that a 
service-connected disability aggravated 
existing cellulitis, then the examiner 
should express an opinion as to what level 
of disability is attributable to such 
aggravation.  The examiner should provide 
a complete rationale for all conclusions 
reached.  

4.  The veteran should be afforded a VA 
neurological examination for the purpose 
of evaluating his service-connected 
peripheral neuropathy of the lower 
extremities.  The claims file must be 
furnished to the examiner for review in 
connection with the examination.  All 
necessary diagnostic tests, as determined 
by the examiner, should be completed and 
all pertinent symptomatology and findings 
should be reported in detail.  The 
reported findings should include range of 
motion studies for both lower extremities, 
as well as any neurological impairment, 
including loss of sensation, coordination, 
etc., evident.  The examiner should note 
the presence or absence of any paralysis, 
complete or incomplete, of the lower 
extremities and the affected nerve.  Any 
such paralysis or neurological symptoms 
analogous to such paralysis, if present, 
should be characterized as severe, 
moderate, or mild.  The examiner should 
provide a complete rationale for all 
conclusions reached.  

5.  When the development requested has 
been completed, the issues on appeal 
should again be reviewed by the RO on the 
basis of any additional evidence received.  
If any of the benefits sought on appeal 
are not granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


